18‐1286 
    In re Ferrellgas Partners, L.P., Sec. Litig. 
     
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                                           
                                                    SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER 
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR 
AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).  A  PARTY  CITING  TO  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.  
     
                  At a stated term of the United States Court of Appeals for the Second Circuit, 
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
    York, on the 24th day of April, two thousand nineteen. 
     
    PRESENT:   
                  ROBERT D. SACK, 
                  PETER W. HALL, 
                  CHRISTOPHER F. DRONEY, 
                          Circuit Judges. 
     
                                                                 
    IN RE: FERRELLGAS PARTNERS, L.P., SECURITIES LITIGATION 
     
                                                                 
    SUSAN BATAI, JOEL BRENNER, TRUSTEE FOR THE JOEL 
    BRENNER MPP PLAN & TRUST, KEVIN 
    GABERLAVAGE, LAZY DOGS PARTNERSHIP LLLP, 
     
                         Plaintiffs‐Appellants, 
     
    JONATHAN HANSEN, INDIVIDUALLY AND ON BEHALF 
    OF ALL OTHERS SIMILARLY SITUATED, JAMES A. 
    MASSIE, INDIVIDUALLY AND ON BEHALF OF ALL 
    OTHERS SIMILARLY SITUATED, THOMAS BABCOCK, 
    INDIVIDUALLY, ON BEHALF OF ALL OTHERS SIMILARLY 
    SITUATED, 
     
                         Plaintiffs, 

                                                          1
     
 
               v.                                                   No. 18‐1286 
 
FERRELLGAS PARTNERS, L.P., FERRELLGAS, INC., 
STEPHEN L. WAMBOLD, ALAN C. HEITMANN, JULIO 
E. RIOS, II, 
 
                       Defendants‐Appellees, 
                        
J. RYAN VANWINKLE, 
 
                       Consolidated‐Defendant. 
                        
 
Appearing for Plaintiffs‐Appellants:            JOHNSTON  DE  F.  WHITMAN,  JR.  (Kimberly  A. 
                                                Justice, Joshua A. Materese, on the brief), Kessler 
                                                Topaz Meltzer & Check, LLP, Radnor, PA. 

Appearing for Defendants‐Appellees:              MELISSA  ARBUS  SHERRY  (Miles  N.  Ruthberg, 
                                                 Jamie  L.  Wine,  Thomas  Giblin,  Latham  & 
                                                 Watkins LLP, New York NY, Samir Deger‐Sen, 
                                                 Latham & Watkins LLP, Washington, DC, on the 
                                                 brief), Latham & Watkins LLP, Washington DC. 

 

       Appeal  from  a  judgment  of  the  United  States  District  Court  for  the  Southern 

District of New York (Sullivan, J.). 

       UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED,  ADJUDGED, 

AND DECREED that the judgment entered on March 30, 2018, is AFFIRMED. 

       Plaintiffs‐Appellants  Susan  Batai,  Joel  Brenner,  Kevin  Gaberlavage,  and  Lazy 

Dogs Partnership LLLP (“Plaintiffs”) appeal from the judgment of the district court in 

favor  of  Defendants‐Appellees  Ferrellgas  Partners,  L.P.,  Ferrellgas,  Inc.,  (together, 

“Ferrellgas”), Stephen L. Wambold, Alan C. Heitmann, and Julio E. Rios, II (collectively, 



                                                2
 
“Defendants”).    Plaintiffs  brought  this  putative  class  action  claiming  violations  of 

Sections  10(b)  and  20(a)  of  the  Securities  Exchange  Act  of  1934  (“Exchange  Act”),  15 

U.S.C. §§ 78j(b) and 78t(a), as well as Exchange Act Rule 10b‐5, 17 C.F.R. § 240.10b‐5.  The 

district court granted Defendants’ motion to dismiss for failure to state a claim, and this 

appeal  follows.    We  assume  the  parties’  familiarity  with  the  underlying  facts,  the 

procedural history of the case, and the issues on appeal. 

       We review de novo a district court’s grant of a motion to dismiss.  Emps.’ Ret. Sys. 

of Gov’t of the Virgin Islands v. Blanford, 794 F.3d 297, 304 (2d Cir. 2015).  “To survive a 

motion to dismiss, a complaint must contain sufficient factual matter accepted as true, to 

state a claim to relief that is plausible on its face.”  Id. (quoting Ashcroft v. Iqbal, 556 U.S. 

662,  678  (2009)).    Additionally,  a  complaint  alleging  securities  fraud  must  satisfy  the 

heighted pleading requirements of Federal Rule of Civil Procedure 9(b) and the Private 

Securities  Litigation  Reform  Act  of  1995  (“PSLRA”),  15  U.S.C.  § 78u‐4.    See  ATSI 

Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007). 

       Upon  such  review,  we  conclude  that  the  district  court  properly  dismissed 

Plaintiffs’ claims because they fail adequately to allege any material misrepresentation or 

omission  and  further  fail  plausibly  to  allege  scienter.    Specifically,  we  agree  with  the 

district  court  that  Plaintiffs’  complaint  suffers  from  a  fatal  defect:  it  assumes  without 

sufficient  supporting  allegations  that  Defendants  knew  or  should  have  known  that  a 

contractual counterparty would ultimately default on payments owed.  See In re Ferrellgas 


                                                 3
 
Partners, L.P., Sec. Litig., No. 16‐cv‐7840, 2018 WL 2081859, at *10–17, 21 (S.D.N.Y. Mar. 

30, 2018).  For that reason, and substantially the reasons stated by the district court in its 

thorough and well‐reasoned March 30, 2018 decision, we affirm.  See Id. 

       We have considered Plaintiffs’ remaining arguments and find them to be without 

merit.  The judgment of the district court is AFFIRMED. 

                                    FOR THE COURT: 
                                    CATHERINE O’HAGAN WOLFE, Clerk of Court 




                                              4